                       Case 3:20-cv-03813-CRB Document 3 Filed 06/10/20 Page 1 of 5

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


               HURRICANE ELECTRIC LLC                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No.
                                                                     )
         DALLAS BUYERS CLUB, LLC, ET AL.                             )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See attached list.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Neil D. Greenstein, TechMark, 1751 Pinnacle Drive, Suite 1000, Tysons, VA 22102
                                           and
                                           Martin R. Greenstein, TechMark, ALC, 4820 Harwood Rd., Suite 110, San Jose, CA
                                           95124


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
        Case 3:20-cv-03813-CRB Document 3 Filed 06/10/20 Page 2 of 5




             HURRICANE ELECTRIC LLC V. DALLAS BUYERS CLUB, LLC
                              List of Defendants


DALLAS BUYERS CLUB, LLC, a California LLC
2170 Buckthorne Place
The Woodlands, TX 77380


DALLAS BUYERS CLUB, LLC, a Texas LLC
2170 Buckthorne Place
The Woodlands, TX 77380


GLACIER FILMS 1, LLC
327 S. Rampart St.
New Orleans, LA 70112


DOUBLE LIFE PRODUCTIONS, INC.
6423 Wilshire Blvd.
Los Angeles, CA 90048


VOLTAGE PICTURES, LLC
116 N. Robertson Blvd.
Los Angeles, CA 90048


ORION RELEASING, LLC
254 N. Beverly Drive
Beverly Hills, CA 90210


COOK PRODUCTIONS, LLC
844 Seward St., 1st Floor
Los Angeles, CA 90038


                                       1
        Case 3:20-cv-03813-CRB Document 3 Filed 06/10/20 Page 3 of 5




WWE STUDIOS FINANCE CORP.
1241 E. Main St.
Stamford, CT 06902

MON, LLC
215 ½ Arnaz Drive
Beverly Hills, CA 90211

TBV PRODUCTIONS, LLC
116 N. Robertson Blvd., Ste. 200
Los Angeles, CA 90048

CELL FILM HOLDINGS, LLC
8383 Wilshire Blvd., Ste. 310
Beverly Hills, CA 90211

VENICE PI, LLC
116 N. Robertson Blvd., Ste. 200
Los Angeles, CA 90048

SURVIVOR PRODUCTIONS, INC.
318 N. Carson St., #208
Carson City, NV 89701

I AM WRATH PRODUCTION, INC.
1901 Ave of the Stars, Suite 1050
Los Angeles, CA 90067

POW NEVADA, LLC
116 N. Robertson Blvd., Ste. 200
Los Angeles, CA 90048




                                     2
        Case 3:20-cv-03813-CRB Document 3 Filed 06/10/20 Page 4 of 5




HEADHUNTER, LLC
500 N. Rainbow Blvd.
Ste. 300A
Los Angeles, CA 90048

NICOLAS CHARTIER
6360 Deep Dell Pl.
Los Angeles, CA 90068

CRAIG J. FLORES
6426 Deep Dell 1
Los Angeles, CA 90068

AVI LERNER
1017 Maybrook Drive
Beverly Hills, CA 90210

VOLTAGE PRODUCTIONS, INC.
3025 W. Olympic Blvd.
Santa Monica, CA 90404

KILLING LINK DISTRIBUTION, LLC
9190 Olympic Blvd., Suite 400
Beverly Hills, CA 90212

MILLENIUM ENTERTAINMENT, LLC
6349 Palomar Oaks Center
Carlsbad, CA 92009




                                     3
                        Case 3:20-cv-03813-CRB Document 3 Filed 06/10/20 Page 5 of 5

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
